Citation Nr: 1627697	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 21, 2015.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from September 1965 to September 1967 with combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board notes that the issue on appeal has been limited to the period prior to January 21, 2015 as the RO granted a schedular 100 percent disability rating for the Veteran's PTSD effective that date.  See June 2015 rating decision.  The appeal has, therefore, been limited to the period prior to the assigned 100 percent schedular rating.  

The Board further notes that, in the June 2015 rating decision, the RO proposed to find the Veteran incompetent to handle his VA funds as a January 2015 VA examiner made a finding the Veteran is incompetent for managing personal affairs to include disbursement of funds.  In a February 2016 rating decision, the finding of incompetency was effectuated.  The Veteran was advised of this action in a February 12, 2016 letter. 

In addition, the Veteran's appeal was previously remanded in September 2014 and September 2015.  The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, the Board notes that, in September 2015, the Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, seeking special monthly compensation on the basis of need for aid and attendance due to "PTSD, depression and deconditioning."  In a January 2016 rating decision, the RO denied special monthly compensation based on aid and attendance/housebound status.  To date, the Veteran has not appealed that denial.  Thus, the Board does not have jurisdiction over that claim.  

As for any inferred or implied claim for special monthly compensation based on the need for aid and attendance or housebound status prior to September 2015, the Veteran had not previously alleged or suggested that he needed aid and attendance in performing his activities of daily living, was bedridden or was housebound as a result of his service-connected disabilities (the Veteran has only one other service-connected disability (tinnitus) rated at 10 percent).  Furthermore, although granting a TDIU in this decision prior to January 21, 2015, such a grant does not raise a reasonable possibility of entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The Board finds that there is no evidentiary support in the record for an award of special monthly compensation based on the need for aid and attendance or housebound status, and the Board need not consider further whether there was an inferred or implied claim for such benefit.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (providing that where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities of PTSD, evaluated as 50 percent disabling, and tinnitus, evaluated as 10 percent disabling, do not meet the criteria for assignment of a schedular TDIU.

2.  In November 2015, the Director of Compensation Service considered and denied assignment of an extra-schedular TDIU.

3.  Resolving reasonable doubt in his favor, the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation since August 20, 2010.


CONCLUSION OF LAW

The criteria for an extraschedular TDIU rating have been met since August 20, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2010, the Veteran filed an application for a TDIU due to his service-connected disabilities of PTSD and tinnitus.  He contended that he retired from his job in October 2006 because of worsening of his PTSD symptoms and that he cannot work because he does not like being around other people or crowds, he has flashbacks and intrusive thoughts, and is angry and irritable, which causes him to strike out verbally and physically toward others.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for only two disabilities:  PTSD, evaluated as 50 percent disabling, and tinnitus, evaluated as 10 percent disabling, for a combined disability rating of only 60 percent.  Thus, the Veteran's disabilities do not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a veteran is found to be unable to secure or follow a substantially gainful occupation solely due to his service-connected disability(ies), then the case is to be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding an extra-schedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The issue is not whether the veteran can find employment generally, but whether he or she is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also id. at 363.

In November 2015, the Veteran's case was referred to the Director of Compensation Service for consideration of an extra-schedular TDIU.  In submitting the Veteran's case, the RO provided a memorandum to the Director of Compensation Service that listed the evidence from the claims file it thought to be relevant to the Veteran's claim, as well as a summary of the facts of the case.  The Director of Compensation Service determined that none of the available evidence supports the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the disabilities prevented all employment for the time period of this review.  Thus, the Director of Compensation Service found that entitlement to a TDIU on an extra-schedular basis is not established as the evidence does not support his contention that he was unemployable prior to January 21, 2015 due solely to service-connected disabilities.  

The Board notes, however, that an independent review of the evidence reveals evidence that supports the claim that was not included in the memorandum or the summary of facts.  Specifically, the record includes a favorable medical opinion by the June 2009 VA examiner.  The Board acknowledges that the June 2009 VA examination is outside of the one-year prior to the Veteran's claim for a TDIU being filed; however, it is still relevant evidence.  In addition, favorable lay statements were submitted in September 2010.  

The Board notes that the RO incorrectly reported that the Veteran failed to respond to a request that he specify whether he retired on disability.  Actually, the Veteran stated in his March 2011 Notice of Disagreement and February 2012 VA Form 9 that he had not retired because of disability but rather he retired early because he did not want his employer to find out about his condition.  Thus, the records from his employer would not reflect he left because of a disability.

Furthermore, the RO included a September 2011 Telephone Contact note but did not include an October 2010 PTSD Assessment and Treatment Plan note in the information it provided to the Director of Compensation Service.  In the September 2011 Telephone Contact note, the Veteran requested referral for Recreational Therapy so he could learn how to use the computer to enable him to obtain employment and start earning money.  The Board can only conclude that this note was included as relevant evidence because it expresses a desire by the Veteran to work.  However, so does the October 2010 PTSD Assessment and Treatment Plan note.  That treatment note shows the Veteran desired to resume employment but that he had not looked for a job as he felt he needed help with his anger and irritability first.  Thus, this treatment note is more favorable to his claim than the September 2011 note.

Moreover, the Board notes that, despite seeking help and being recommended for counseling, the Veteran did not follow through with the treatment recommended in October 2010.  Likewise, despite being provided with information on places he could receive free computer classes in response to his September 2011 request for Recreational Therapy, there is no indication in the record that the Veteran followed through with the information he was given or that he ever obtained work through the Compensated Work Therapy Program.  So, just because the Veteran indicated a desire to work at both of these times, does not mean he actually was able to work or that he followed through with what was necessary to get him to the point he would be able to work.  

For these reasons, the Board finds that the Director of Compensation Service's decision, to the extent that it solely relied on the memorandum and summary of facts, was not based upon an accurate factual basis and, therefore, questions the soundness of that decision.  Instead, after considering all the evidence of record, the Board finds that there is an approximate balance of the positive and negative evidence such that the evidence is in equipoise.  When, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has stated that he retired from his job in 2006 because his PTSD symptoms were worsening and he was afraid he could not hide them any longer from his employer.  He has related have flashbacks and panic attacks that made him run into the bathroom to avoid others.  He would get numb and start crying for no reason.  He could not concentrate.  He would often get very angry and that anger would turn into violence.  He was on guard for what would happened next and fearful for his life and the lives of others.  

In addition to his statements in support of his claim, the Veteran submitted several lay statements in September 2010.  The most compelling statement is from a co-worker who relates that he had seen the Veteran display extreme anger that turned into physical fights, and that the Veteran has a very short tolerance level and becomes agitated very quickly.  

Evidence from the Veteran's last identified employer indicates he was last employed as a janitor and that employment was terminated in October 2006 due to retirement.  However, VA treatment records indicate the Veteran was employed, at least part-time, through 2008 and until approximately June 2009, which is when the first primary care physician's note indicates he was not employed.  In fact, when the Veteran underwent his first mental health consultation in February 2009, he reported being employed as a housekeeper at that time.  Furthermore, at a January 2015 VA examination, the Veteran reported last working seven years prior to the examination, which would be approximately 2008.  

VA treatment records are not very instructive as to the effect the Veteran's PTSD has on his employability.  A February 2009 mental health consultation note shows the Veteran was diagnosed to have PTSD and a depressive disorder.  A GAF score of 52 was assigned.  However, he reported working at that time.  An October 2010 PTSD Assessment and Treatment Plan note demonstrates the Veteran's report that he is constantly angry and irritable, which has caused physical altercations on the job, and he resigned from his last job as he felt that he was going to respond to others in anger and hostility.  Although the Veteran agreed to participate in the recommended treatments, there is no record he did so.  As previously discussed, a September 2011 Telephone Contact note shows the Veteran wanted referral to Recreational Therapy to learn computer skills to he could get a job working at home for the Compensated Work Therapy Program; however, there were no classes available at that time and there is no indication in the record that the Veteran followed up with any of the information provided him about other free classes offered elsewhere.  Otherwise the VA treatment records merely show follow up with his primary care physician rather than mental health.

The most relevant evidence are the reports of the VA examinations, which were conducted in June 2009, October 2010 and January 2015.  At the June 2009 VA examination, the Veteran reported the following occupational history:  He worked as a laborer for one year after returning from Vietnam.  In 1972, he worked in a warehouse.  He then worked for two years at a pharmaceutical company delivering drugs to various facilities.  He worked supplying parts from 1976 to 1986.  He worked from 1986 to 1999 but the report is unclear where.  From 1999 to 2006, he worked once again for a pharmaceutical company delivering drugs to various facilities, and retired in 2006.  He began to receive Social Security in January 2007.  He did not report working after his retirement in 2006 although VA treatment records show he worked until approximately June 2009.  He complained of the following PTSD symptoms:  nightmares, flashbacks of war-related material, intrusive thoughts of war related material, poor sleep hygiene with initial and middle insomnia, hypervigilance, asocial behavior, survival guilt, crying spells, poor concentration, trying to avoid war related material, panic attacks, and he reports that he has attacked his wife while sleeping.  The examiner diagnosed him to have PTSD, chronic, with acute exacerbation, and assigned a GAF score of 45.  The examiner stated that, at present, the Veteran has been retired since 2006 and has a difficult time being around people and being in crowds.  His temper has gotten even shorter, and he is easily upset.  He does not like being in crowds and tries to avoid people and avoid the topics of war-related material.  He is bothered daily by intrusive thoughts of combat-related material and nightly by experiencing nightmares from Vietnam War-related material.  He also reports poor concentration and some memory loss.  This would make it very difficult for him to engaged in gainful employment. 

At the October 2010 VA examination, the Veteran reported struggling with irritability and low-frustration tolerance on a daily basis.  He stated that he frequently blows up and yells at others.  He reported he left his job in 2006 for this very reason.  He also described having the experience of "too much adrenaline" at various times throughout the day in which he suddenly feels irritable, feels fearful, his heart races, and he begins to get loud and yell at others.  The examiner diagnosed the Veteran to have PTSD and assigned a GAF score of 45.  The examiner identified the following changes in function status and quality of life since the last examination:  Performance in employment, Family role functioning, Social/interpersonal relationships, Recreation/leisure pursuits.  In describing the linkage between the Veteran's PTSD symptoms and these changes, the examiner stated that the Veteran attributes a direct linkage between his PTSD and employment in that he has recently started searching for a job again but is not optimistic about sustaining employment since his temper has not improved, reportedly.  With regard to the Veteran's Occupational and Social Functioning, the examiner opined that he did not have total impairment due to his PTSD signs and symptoms.  The examiner found, however, that he did have occupational and social impairment  resulting in deficiencies in the following areas:  (1) thinking - frequently sad and dysphoric thoughts; frequently experiences fearful thoughts; (2) family relations - frequently explodes and yells; (3) work - stopped working secondary to temper and interpersonal difficulties; and (4) mood - frequently anxious or depressed mood.

In January 2011, the October 2010 VA examiner was asked to provide an opinion as to employability.  In a January 2011 addendum report, the VA examiner stated:  "It is this writer's opinion the Veteran suffers from a moderate degree of occupational impairment secondary to his experience with PTSD, and specifically his difficulty with low-frustration tolerance, rigidity, and the interaction of these symptoms with co-workers."

In September 2014, the Board remanded the Veteran's claim to obtain a medical opinion to clarify the discrepancy between the June 2009 and October 2010 VA examiners' medical opinions regarding the Veteran's employability.  

On January 21, 2015, the Veteran underwent this requested VA examination.  The examiner diagnosed the Veteran to have PTSD, chronic.  The examiner stated that, when the Veteran was busy working and raising a family, trying to keep himself together was somewhat easier. Once he quit working, however, he began to have more difficulty with time on his hands to fret and remember.  His experiences in Vietnam and the sequalae that ensued have caused him occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; inability to establish and maintain effective relationships; impaired impulse control; persistent auditory hallucinations; persistent danger of hurting others; and intermittent inability of perform activities of daily living.  However, the examiner went on to opine that, given his current age and level of education, along with his impairments related to PTSD, the Veteran is unable to engage in substantially gainful employment.  His statements of suicidal ideation and homicidal ideation do not appear to be a factor currently, but at the time they were made, were more likely than not examples of his level of distress and his feeling of hopelessness that there was nothing he or anybody else could do to help him.

After reviewing the evidence, the Board notes that the Veteran's statements are mostly with regard to his reasons for leaving his employment in 2006.  However, as he did not file his claim until August 2010, the most relevant evidence would be evidence showing the effect of his PTSD symptoms on his employability around August 2009 and thereafter, since an effective date could not be earlier than one year prior to the date of his claim.  See38 C.F.R. § 3.400(o).  Thus, statements as to why the Veteran left his employment in 2006 are informative but not as helpful as statements as to why he left his employment in 2009.  Unfortunately, there is no clear statement in the record to indicate why he left his employment in 2009.  Rather his statements mainly focus on why he left his employment in 2006.  However, at the VA examinations, he has continued to report having issues with anger and irritability and how this affects his current interpersonal relationships, as well as a continuation of PTSD symptoms such as flashbacks, intrusive thoughts, nightmares, etc., which does indicate a continuation of the same symptoms that the Veteran reported caused him to leave his employment in 2006.  

Likewise, the VA treatment records do not support the Veteran's claim as they show the Veteran was working when he was initially evaluated and diagnosed to have PTSD in February 2009.  They also show the medication the Veteran was prescribed at that time improved his symptoms decreasing him nightmares and improving his sleep and mood.  He seemed pleased with the results, so much so that he did not continue with mental health treatment.  In August 2010, the Veteran sought mental health treatment again for his PTSD indicating a possible worsening in his symptoms, but he failed to follow through with the recommended treatment and no additional medication was prescribed.  No treatment specific for his mental health problems is seen again until June 2014, when his primary care physician gave an impression of anger control disorder and questionable agoraphobia, prescribed Prazosin in addition to his antidepressant he had been taking since 2009, and referred him back to mental health.  However, notably, the Veteran again failed to follow up with mental health.  It is unclear why the Veteran has not followed through with mental health treatment.  

The June 2009 VA examiner's opinion is definitely favorable to the Veteran's claim whereas the October 2010 VA examiner's January 2011 opinion is unfavorable.  The Board cannot finds any reason to find one medical opinion is more probative than the other.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 11 Vet. App. 345, 348 (1995).  As both opinions are based upon a review of the record and supported by rationales based upon sound medical principles, the Board cannot assign greater weight to one opinion over the other.  

In addition, the January 2015 VA examiner's medical opinion is favorable to the claim but, as a 100 schedular disability rating was assigned based upon this VA examination, the medical opinion as to unemployability is moot as it is applied prospectively.  VA treatment records include a June 2014 record when his primary care physician questioned him having an anger control disorder and agoraphobia, added Prazosin to his medication regimen, and referred him back to mental health.  

Consequently, there is evidence for and against the Veteran's claim that his PTSD rendered him unable to secure and follow a substantially gainful occupation as of August 20, 2010.  The Board finds no reason to find any of this evidence more probative or persuasive than any other.  Thus, the evidence is in equipoise and raises a reasonable doubt that the Veteran was unemployable because of his service-connected PTSD.  Resolving that reasonable doubt in the Veteran's favor, the Board finds that the entitlement to an extra-schedular TDIU is warranted as of August 20, 2010 (the date of claim) as the Veteran's service-connected disabilities, and primarily his PTSD, precluded him from securing and following a substantially gainful occupation.  The Veteran's appeal is, therefore, granted.


ORDER

Entitlement to an extra-schedular TDIU since August 20, 2010, is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


